DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOWEN et al. (US 2016/0157524).
Bowen teaches a vape device for determining a dose of payload delivered to a user comprising a payload reservoir (320) configured to contain a payload to be vaporized; an air flow chamber (see figures 1B, 1C and 1D) that extends between and inlet and an outlet; a power source (230) configured to generate a power signal during each respective user inhalation; an atomizer (360) located between the inlet and the outlet of the air flow chamber, wherein the atomizer is configured to receive the power signal and vaporize a portion of the payload to thereby generate a vaporized payload during each respective user inhalation; and a microcontroller (240) programmed to determine a dose of the vaporized payload for each respective user inhalation based on: (a) determining an amount of energy used to vaporize the portion of the payload during the user inhalation (para. 0020, 0087); and (b) determining a partial mass of the payload that is vaporized during the user inhalation based on the amount of energy used to vaporize the portion of the payload during the user inhalation (para. 0020, 0087).  
Regarding claim 2, Bowen teaches a memory device configured to store information that enables the microcontroller to correlate the amount of energy used to vaporize the portion of the payload during the user inhalation to the partial mass of the payload that is vaporized during the user inhalation (para. 0048).  
Regarding claim 3, Bowen teaches the vape device comprises a cartridge releasably connected to a control assembly, and wherein the microcontroller is contained within the control assembly (para. 0086, 0093).  
Regarding claim 4, Bowen teaches a cartridge releasably connected to a control assembly, and wherein the microcontroller is contained within the cartridge (para. 0086, 0093).  
Regarding claim 6, Bowen teaches the microcontroller is programmed to determine the amount of energy used to vaporize the portion of the payload during the user inhalation based on: (a) determining an amount of power provided to the atomizer during the user inhalation; (b) determining a duration of the user inhalation; and (c) determining the amount of energy based on the amount of power provided to the atomizer during the user inhalation and the duration of the user inhalation (para. 0155-0156).  
Regarding claim 7, Bowen teaches the microcontroller is further programmed to: (a) determine an amount of energy used to heat the atomizer to a vaporization temperature during the user inhalation; and (b) adjust the amount of energy used to vaporize the portion of the payload during the user inhalation by subtracting the amount of energy used to heat the atomizer to the vaporization temperature during the user inhalation (para. 0155-0156).  
Regarding claim 8, Bowen teaches the microcontroller is further programmed to adjust the amount of energy used to vaporize the portion of the payload during the user inhalation to account for one or more of the following operating conditions: a starting temperature of the vape device or a starting temperature of the payload (para. 0114).  
Regarding claim 9, Bowen teaches the microcontroller is further programmed to: (a) determine an air flow rate within the air flow chamber during the user inhalation (para. 0090, 0126); and (b) adjust the amount of energy used to vaporize the portion of the payload during the user inhalation to account for the air flow rate (para. 0128).  
Regarding claim 10, Bowen teaches a wireless transceiver configured to transmit the dose of the vaporized payload to an external computing device (para. 0015).  
Regarding claim 11, Bowen teaches transmission of the power signal to the atomizer is disabled when the dose of the vaporized payload reaches a specified dose (para. 0022).  
Regarding claim 12, Bowen teaches the microcontroller is programmed to determine a remaining amount of the payload in the payload reservoir based on (a) the total amount of the payload and (b) an aggregated amount of the payload that has been vaporized during previous user inhalations (para. 0022).  
Regarding claim 13, Bowen teaches the microcontroller is programmed to provide a notice when the remaining amount of the payload in the payload reservoir is below a minimum level (para. 0048).  
Regarding claim 14, see the discussion of claim 1 above. Bowen teaches the microcontroller is programmed to disable transmission of the power signal to the atomizer when the dose of the vaporized payload reaches a specified dose (para. 0022).  
Regarding claim 15, see the discussion of claim 7 above.
Regarding claim 16, see the discussion of claim 8 above.
Regarding claim 17, see the discussion of claim 9 above.
Regarding claim 18, Bowen teaches a method for determining a dose of a payload delivered to a user of a vape device during each of a plurality of user inhalations, comprising holding a payload to be vaporized (para. 0093); vaporizing a portion of the payload by transmitting a power signal from a power source to an atomizer located between and inlet and an outlet of an air flow chamber to thereby generate a vaporized payload during each respective user inhalation (para. 0093, 0154); and determining a dose of the vaporized payload for each respective user inhalation based on: (a) determining an amount of energy used to vaporize the portion of the payload during the user inhalation; and (b) determining a partial mass of the payload that is vaporized during the user inhalation based on the amount of energy used to vaporize the portion of the payload during the user inhalation (para. 0020, 0087).  
Regarding claim 19, Bowen teaches (a) identifying one or more components within the payload; (b) identifying a relative percentage and a boiling point for each of the components within the payload; and (c) determining a mass of each of the components within the portion of the payload that is vaporized during the user inhalation (para. 0065).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0157524) in view of XIANG (US 2014/0360512).
Bowen teaches a vape device for determining a dose of payload delivered to a user comprising a payload reservoir (320) configured to contain a payload to be vaporized; an air flow chamber (see figures 1B, 1C and 1D) that extends between and inlet and an outlet; a power source (230) configured to generate a power signal during each respective user inhalation; an atomizer (360) located between the inlet and the outlet of the air flow chamber, wherein the atomizer is configured to receive the power signal and vaporize a portion of the payload to thereby generate a vaporized payload during each respective user inhalation; and a microcontroller (240) programmed to determine a dose of the vaporized payload for each respective user inhalation based on: (a) determining an amount of energy used to vaporize the portion of the payload during the user inhalation (para. 0020, 0087); and (b) determining a partial mass of the payload that is vaporized during the user inhalation based on the amount of energy used to vaporize the portion of the payload during the user inhalation (para. 0020, 0087).
Bowen teaches the power source comprises a rechargeable battery (para. 0092). Bowen is silent as to whether the battery is charged by direct current or alternating current.
It would have been obvious to one of ordinary skill in the art that the battery of Bowen would have been powered by a direct current because Xiang teaches that this is one of the two methods known in the art for powering a battery in electronic cigarettes (para. 0004).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0157524) in view of WOODMAN et al. (WO 2013/128176).
Bowen teaches a vape device for determining a dose of payload delivered to a user comprising a payload reservoir (320) configured to contain a payload to be vaporized; an air flow chamber (see figures 1B, 1C and 1D) that extends between and inlet and an outlet; a power source (230) configured to generate a power signal during each respective user inhalation; an atomizer (360) located between the inlet and the outlet of the air flow chamber, wherein the atomizer is configured to receive the power signal and vaporize a portion of the payload to thereby generate a vaporized payload during each respective user inhalation; and a microcontroller (240) programmed to determine a dose of the vaporized payload for each respective user inhalation based on: (a) determining an amount of energy used to vaporize the portion of the payload during the user inhalation (para. 0020, 0087); and (b) determining a partial mass of the payload that is vaporized during the user inhalation based on the amount of energy used to vaporize the portion of the payload during the user inhalation (para. 0020, 0087).
Bowen teaches that the microcontroller is capable of determining a temperature for the payload (para. 0088).
Woodman teaches determining an optimal vaporization temperature of a payload for use in an electronic cigarette is based on the relative percentage and the boiling point for each of the components within the payload (page 22 lines 20-21). It would have been obvious to one of ordinary skill in the art to calculate the optimal vaporization temperature of Bowen because Woodman teaches that it is desirable for sufficient heat to be generated so that all of the payload is vaporized so that the unit generates and releases vapor comprising constant and reproducible dose (page 6 lines 28-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741